ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_02_FR.txt. 46

OPINION DISSIDENTE DE M. ODA
[Traduction]

Incompétence de la Cour — Absence de différend d’ordre juridique au sens de
l'article 36, paragraphe 2, du Statut — Seule convict'on du Congo que la loi
belge violait le droit international n'attestant pas, ni re prouvant, qu'un diffé-
rend existait entre le Congo et la Belgique — Requéte introductive d'instance
n'indiquant pas les moyens de droit qui fonderaient la compétence de la Cour ni
l'objet du différend — Congo ninvoquant aucun dommage ou préjudice que lui-
même ou M. Yerodia auraient subis ou pourraient suvir excepté un préjudice
moral — Transformation par le Congo de l'objet de l'instance — Principe selon
lequel un Etat ne peut exercer son autorité hors de son territoire Jurispru-
dence nationale, droit conventionnel et doctrine concernant la compétence uni-
verselle — Incapacité d'un Etat d'arrêter un individu hors de son territoire —
Mandat d'arrêt seul non directement contraignant pour les autorités étrangères
— Emission et diffusion internationale du mandat d'arrêt n'ayant aucun impact
juridique si la demande d'arrestation n'est pas validée par l'Etat de réception —
Immunité d'un ministre des affaires étrangères et question de savoir si cette
immunité peut être invoquée en cas de violations graves du droit international
humanitaire — Observations finales.

 

INTRODUCTION

1. J’ai voté contre toutes les dispositions du dispositif de l’arrêt. Mes
objections ne visent pas les diverses dispositions prises individuellement
puisque je suis incapable d’appuyer aucun aspect de la position que la
Cour a prise lorsqu'elle a été saisie de Paffaire par le Congo.

Je suis fermement convaincu que la Cour aurait dû d’office se décla-
rer incompétente pour connaître de la requête du Congo en date du
17 octobre 2000 parce qu’à cette date il n'existait entre le Congo et la
Belgique, aucun différend d'ordre juridique au sens de l’article 36, para-
graphe 2, du Statut, une conviction que j'ai déjà exprimée dans ma décla-
ration jointe à l’ordonnance rendue par la Cour le § décembre 2000 sur la
demande en indication de mesures conservatoires. je réitère mon opinion
selon laquelle la Cour aurait dû rejeter la requête déposée par le Congo
le 17 octobre 2000 parce qu’elle n’était pas compétente.

Selon moi, l'affaire aurait dû être rayée du rôle général au stade des
mesures conservatoires. Si, dans l’ordonnance du 8 décembre 2000, j'ai
voté pour que l'affaire ne soit pas rayée du rôle zénéral, je ne l’ai fait
qu'avec réticence et «uniquement par esprit de solidé-rité judiciaire » (Man-
dat d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Bel-
gique), mesures conservatoires, ordonnance du 8 décembre 2000,
CLS. Recueil 2000, p. 205, par. 6, déclaration de M. Oda). Je regrette
maintenant ce vote.

47
MANDAT D’ARRET (OP. DISS. ODA) 47

2. Il me paraît malheureux que la Cour, après avoir jugé qu’elle a
compétence pour connaître de la requête» et que «la requête ... est rece-
vable» (arrêt, par. 78 1) B) et D)), parvient rapidement à certaines
conclusions concernant «l’immunité de juridiction pénale et Pinviolabilité
dont le ministre des affaires étrangères en exercice ... du Congo jouissait
en vertu du droit international» relativement à «l’émission, à l’encontre
de [M. Yerodia], du mandat d’arrét du 11 avril 2000» et «sa diffusion sur
le plan international» (arrêt, par. 78, 2)).

I. ABSENCE DE DIFFEREND D'ORDRE JURIDIQUE AU SENS DE L'ARTICLE 36,
PARAGRAPHE 2, DU STATUT

3. Pour commencer, la requête du Congo ne fournit aucune base dont
on puisse déduire que le Congo a jamais pensé qu’un différend existait
entre lui et la Belgique au sujet du mandat d’arrét £mis par un juge d’ins-
truction belge le 11 avril 2000 à l'encontre de M. Yerodia, le ministre des
affaires étrangères du Congo. Le mot «différend» n'apparaît dans la
requête que tout à la fin, sous la rubrique «V. Rec2vabilité de la présente
requête», dans laquelle le Congo déclare:

«Quant à l'existence d’un différend sur cette question [à savoir
celle que la Cour est appelée à trancher], elle est établie d'emblée par
le fait que la contrariété au droit international de la loi de l'Etat
belge sur laquelle le juge d’instruction fonde son mandat est l’objet
même des moyens de droit que [le Congo] soumet à la Cour.» (Les
italiques sont de moi.)

Sans donner d'autre explication quant au différend allégué, le Congo
affirmait simplement que la loi belge de 1993, telle qu’amendée en 1999,
relative à la répression des violations graves du droit humanitaire, était
contraire au droit international.

4. La seule conviction du Congo que la loi belge violait le droit inter-
national n’atteste pas, et prouve encore moins, qu’un différend existait
entre le Congo et la Belgique. Elle démontre au mieux que le Congo avait
une opinion juridique différente, qui s’opposait à l’action de la Belgique.
Il est clair que le Congo ne pensait pas qu'il saisissait la Cour d’un dif-
férend. Le Congo, de plus, n’a jamais pensé qu’il s'agissait d’un différend
d'ordre juridique, dont l'existence, aux termes du paragraphe 2 de
l’article 36 du Statut de la Cour, est une condition de l'introduction
d'une requête unilatérale devant la Cour. La seule opposition du Congo à
la loi belge et à certains actes accomplis par la Belgique en application de
celle-ci ne peut être considérée comme un différend ni un différend d'ordre
juridique entre le Congo et la Belgique. En fait, un tel différend d'ordre
juridique n'existait pas en l'espèce.

Je trouve étrange que la Cour n’aborde pas ce point dans son arrêt;
elle se contente en effet de déclarer dans le premier paragraphe de sa déci-
sion que «le Congo ... a déposé au Greffe de la Cour une requête intro-

48

 

 
MANDAT D’ARRÊT (OP. DISS. ODA) 48

duisant une instance contre ... [la] Belgique au sujet d’un différend
concernant un «mandat d’arrét international...» (arrêt, par. 1, les ita-
liques sont de moi) et vise «un différend d'ordre juridique [entre le Congo
et la Belgique] quant a la licéité au regard du droit international du man-
dat d’arrét du 11 avril 2000 et quant aux conséquences à tirer d’une éven-
tuelle illicéité de ce mandat» (arrêt, par. 27, les italiques sont de moi).
Une fois encore, le Congo a bien, dans sa requête, mentionné un diffé-
rend mais uniquement relativement à la recevabili'é de sa requête, et non
«[plour fonder la compétence de la Cour», comme la Cour l’affirme erro-
nément au paragraphe | de son arrêt.

5. Si l’article 40 du Statut de la Cour n’exige pas de l'Etat demandeur
qu'il expose «les moyens de droit sur lesquels [il] prétend fonder la com-
pétence de la Cour», l'article 38, paragraphe 2, du Règlement de la Cour
le fait, et le Congo n’a pas exposé ces moyens dans sa requête. De plus, le
Congo n'a pas indiqué «l’objet du différend», ce que Particle 40 du Sta-
tut l’obligeait à faire.

Dans sa requête, le Congo mentionne seulement des «Moyens de
droit» (section I) et un «Exposé des moyens sur lesquels repose la
demande» (section IV). Dans ces sections de la requête, le Congo, sans
évoquer le fondement de la compétence ni l’objet du différend, se contente
de mentionner la «{vliolation du principe selon l:quel un Etat ne peut
exercer [son autorité} sur le territoire d’un autre Etat et du principe de
l'égalité souveraine» et la «[vliolation de l’immunité diplomatique du mi-
nistre des affaires étrangères d’un Etat souverain».

6. Le Congo affirme que, premièrement, la Ici belge de 1993, telle
qu’amendée en 1999, viole les deux principes susinentionnés et, deuxiè-
mement, qu'en engageant l’action pénale contre M. Yerodia, ministre des
affaires étrangères du Congo, la Belgique viole l’inmunité diplomatique
que le droit international accorde aux ministres ces affaires étrangères.
Le Congo ne dit pas que le Congo ou M. Yerodia lui-même ont subi ou
subiront un quelconque dommage ou préjudice, excepté un certain pré-
judice moral; c'est-à-dire, au pire, que M. Yerodia aurait pu penser qu'il
était sage de renoncer à se rendre dans des pays étrangers de crainte
d'être arrêté par les Etats en question en application du mandat d’arrêt
délivré par le juge d’instruction belge (cette crainte n’étant pas fondée).
Ainsi, comme on l’a déjà noté, le Congo n’a pas demandé à la Cour de
trancher un différend d'ordre juridique qui l'aurait opposé à la Belgique
mais bien de rendre un avis juridique sur la licéité de la loi belge de 1993,
telle qu’amendée en 1999, et des actes accomplis en application de celle-ci.

7. Je crains que les conclusions par lesquelles a Cour a jugé que la
présente affaire impliquait un différend d'ordre juridique entre le Congo
et la Belgique au sens de l’article 36, paragraphe ‘!, du Statut (ces ques-
tions étant les seules qui peuvent être soumises à la Cour) et s’est déclarée
compétente en l'espèce ne finissent par amener un nombre excessif d'af-
faires de cette nature à être portées devant la Cour même en l'absence
de préjudice réel, simplement parce qu’un Etat estimera qu’un autre Etat a
agi contrairement au droit international. Je crains également que de nom-

49
MANDAT D’ARRET (OP. DISS. ODA) 49

breux Etats ne retirent alors leur reconnaissance de la juridiction obliga-
toire de la Cour afin d’éviter d’être victimes de cet e distorsion des règles
régissant sa saisine. (Voir Mandat d'arrêt du 11 avril 2000 ( République
démocratique du Congo c. Belgique), mesures conservatoires, ordonnance
du 8 décembre 2000, C.J. Recueil 2000, p. 204, declaration de M. Oda.)

Cette interprétation «large» de la juridiction cbligatoire de la Cour
décevra les attentes d’un certain nombre de nations respectueuses du
droit. Je tiens à souligner que la compétence de la Cour repose, en prin-
cipe, sur le consentement des Etats souverains qui sollicitent un règlement
judiciaire par la Cour.

I]. TRANSFORMATION PAR LE CONGO DE L’OBJ2T DU DIFFEREND

8. En réaffirmant ma conviction selon laquelle lz. requéte que le Congo
a déposée unilatéralement devant la Cour ne pouvait normalement y faire
l’objet d'une procédure contentieuse, je souhaiterais évoquer quelques
autres points dont j'estime qu'ils sont cruciaux pour comprendre l'essence
de cette instance inappropriée, injustifiée et, si je puis me permettre, mal
jugée. Ii convient premièrement de noter que, entre le moment où il a
déposé sa requête, le 17 octobre 2000, et celui où il a déposé son mémoire,
le 15 mai 2001, le Congo a reformulé les questions :n litige, transformant
ce faisant l'objet fondamental de l'affaire.

Le Congo affirmait dans sa requête: i} que la loi belge de 1993, telle
qu'amendée en 1999, violait le «principe qu’un Etat ne peut exercer [son
autorité] sur le territoire d'un autre Etat» et le «pr ncipe de l'égalité sou-
veraine» et ii) que l'exercice par la Belgique de sa compétence pénale à
l'égard de M. Yerodia, alors ministre des affaires étrangères du Congo,
violait l’«immunité diplomatique du ministre des a‘faires étrangères d’un
Etat souverain». Les violations alléguées des deux premiers principes
concernent la question de la «compétence universelle», qui demeure
controversée au sein de la communauté internationale des juristes, alors
que le dernier argument ne concerne que l’«imriunité diplomatique»
dont jouit un ministre des affaires étrangères en exercice.

9. Le Congo a modifié ses prétentions dans son riémoire, présenté plu-
sieurs mois plus tard, déclarant que:

«en émettant et en diffusant au plan international le mandat d'arrêt
du 11 avril 2000 contre [M. Yerodia], la Belgique a commis une vio-
lation vis-à-vis de la RDC de la règle de droit international coutu-
mier concernant l’inviolabilité absolue et l'imnunité de la juridiction
pénale des ministres des affaires étrangères en exercice» (mémoire de
la République démocratique du Congo en date du 15 mai 2001,
p. 64).

Accuser et arrêter un suspect sont à l'évidence des ates relevant de l’exer-
cice de la compétence pénale d'un Etat. Les questions initialement soule-

50
MANDAT D’ARRÊT (OP. DISS. ODA) 50

vées — à savoir si un Etat a une compétence extraterritoriale S'agissant
des infractions constituant des violations graves du droit humanitaire où
qu'elles soient commises et quels qu’en soient les auteurs (en d’autres
termes, la question de la compétence universelle. et si un ministre des
affaires étrangères est exempt de cette juridiction (en d’autres termes,
la question de l’immunité diplomatique) — ont été transformées en
questions concernant l’«émission et la diffusion au plan international»
d’un mandat d’arrêt contre un ministre des affaires étrangères et les
immunités des ministres des affaires étrangères en exercice.

Il y a à l'évidence un changement d’objet, qui sort du droit «de déve-
lopper plus avant les moyens de sa requête», que le Congo s'est réservé
dans sa requête du 17 octobre 2000.

10. Pourquoi la Belgique n’a pas d'emblée soulevé des exceptions pré-
liminaires à la compétence de la Cour demeure pour moi un mystère. Au
lieu de cela, la Belgique a admis dans son contre-mémoire qu’un diffé-
rend susceptible d’être réglé judiciairement par la Cour opposait les deux
Etats au moment où l'instance a été introduite, et que la Cour était alors
saisie de l'affaire, comme la Cour le juge elle-même (arrêt, par. 27-28). La
Belgique considérait-elle cette affaire comme impliquant une requête uni-
latérale et la reconnaissance ultérieure par le défendeur de la compétence
de la Cour, une situation dont on trouve des exemples dans l’histoire de
cette dernière ?

La Belgique semble avoir considéré que, dès lors que M. Yerodia avait
cessé d’être ministre des affaires étrangères, un différend existait le concer-
nant en sa qualité d’ancien ministre des affaires étrangères, et elle arguait
que la Cour n'était pas compétente dans ces circonstances. Ainsi, la Bel-
gique semble aussi substituer aux questions qui se posaient à la date de la
requête du Congo celles qui se sont posées ultérieurement. Il semblerait
que la Belgique n’ait pas contesté la compétence de la Cour dans l'affaire
initiale mais ne se soit préoccupée de la recevabilité de la requête ou de ce
que la demande fût devenue sans objet que lorsque M. Yerodia n’exerçait
plus ses fonctions de ministre des affaires étrangères (voir les quatre
exceptions préliminaires que la Belgique a soulevées dans son contre-
mémoire et qui sont examinées dans l'arrêt, par. 23, 29, 33 et 37).

A cet égard, je partage l’opinion de la Cour (en réservant, bien entendu,
ma position selon laquelle il n’existait pas de différend), à savoir que le
différend allégué est celui qui existait en octobre 2300 (arrêt, par. 38) et,
bien que j'aie voté contre le paragraphe 78 1) A) de l’arrét pour les rai-
sons exposées au paragraphe 1 de mon opinion, je rejette avec la Cour les
exceptions de la Belgique concernant «la compétence, le non-lieu et la
recevabilité» pour ce qui est du différend allégué dont la Belgique croyait
qu'il existait après que M. Yerodia eut quitté ses fonctions.

Assurément, la question de savoir si un ancier. ministre des affaires
étrangères a droit aux mêmes privilèges et immunités qu’un ministre des
affaires étrangères en exercice peut très bien être une question d'ordre
juridique, mais elle n’est pas régulièrement l’objet de la présente instance
introduite par le Congo en octobre 2000.

51
MANDAT D’ARRET (OP. DISS. ODA) Si

III. LA PRÉSENTE AFFAIRE SOULÈVE-T-ELLE DES QUESTIONS D'ORDRE
JURIDIQUE SUR LESQUELLES LE CONGO ET LA BELGIQUE AVAIENT DES
OPINIONS CONTRADICTOIRES ?

11. Mettant de côté pour le moment mon opinion selon ijaquelle il
n'existait pas entre le Congo et la Belgique de différend d'ordre juridique
susceptible d’être réglé judiciairement par la Cour au regard de son Sta-
tut, et selon laquelle le Congo semble simplement avoir demandé à la
Cour de rendre un avis, je note que je ne comprends pas l'intention et le
but qui étaient ceux du Congo lorsqu'il a introduit sa requête devant la
Cour en octobre 2000 alors que M. Yerodia occupait le poste de ministre
des affaires étrangères.

Dans sa requête d’octobre 2000, le Congo demandait si la loi belge
de 1993, telle qu’amendée en 1999, pour la répression des violations
graves du droit humanitaire était en elle-même contraire au principe de
l'égalité souveraine en droit international (voir requête de la République
démocratique du Congo en date du 17 octobre 2000, section III: Exposé
des faits, A). Pourtant il semble que le Congo £it abandonné ce point
dans son mémoire de mai 2001, comme la Cour l’admet (arrêt, par. 45),
et ne l’ait jamais abordé durant la procédure orale.

12. Un des principes fondamentaux du droit international veut qu'un
Etat ne puisse exercer sa juridiction hors de son territoire. Toutefois, les
quelques décennies passées ont vu un accroissement progressif de l'éten-
due de la juridiction s’agissant de prescrire le droit. Sur la base établie par
la Cour permanente dans sa décision rendue en 1927 dans l'affaire du
Lotus, la portée de la compétence pénale extraterr toriale s'est étendue au
cours des décennies passées à des crimes tels que la piraterie, le détour-
nement d’aéronefs, etc. La compétence universelle est de plus en plus
reconnue en cas de terrorisme ou de génocide. On sait que la Belgique est
à l'avant-garde dans ce domaine et peut-être sa Ici de 1993 (qui rendrait
M. Yerodia passible d’une peine pour les crimes contre le droit humani-
taire qu'il pourrait avoir commis hors de Belgique) est-elle l'avant-garde
d'une tendance. Il existe une jurisprudence nationale et des dispositions
de droit conventionnel qui en attestent.

Des publicistes du monde entier ont abondamment débattu de la ques-
tion. Certaines des opinions jointes au présent arrêt donnent également
des indications à cet égard. J’estime toutefois que la Cour s’est montrée
sage en s’abstenant de prendre une position défiritive, car le droit n’est
pas suffisamment développé et, en fait, il n’est pas demandé à la Cour de
statuer sur ce point dans la présente espèce.

13. Il est clair qu'un Etat ne peut arrêter un individu hors de son ter-
ritoire et l’amener de force devant ses tribunaux pour le juger. A cet
égard, il est nécessaire d'examiner l'effet d’un mandat d'arrêt délivré par
une autorité étatique à l'encontre d'un individu qui est soumis à la juri-
diction de cet Etat s'agissant de dire le droit.

Le mandat d'arrêt est un document officiel délivré par l'autorité judi-
ciaire de l'Etat qui habilite les autorités de police à utiliser la force pour

52
MANDAT D’ARRET (OP. DISS, ODA) 52

arrêter individu concerné. En lui-même, néanmoins, le mandat n’est pas
directement contraignant pour des autorités étrangères, qui ne font pas
partie du mécanisme d’application de la loi de l'Etat qui l’a délivré.
L’individu peut être arrêté à l'étranger (c’est-à-dire hors du territoire de
l'Etat qui a délivré le mandat) uniquement par les autorités de Etat dans
lequel il est présent, puisque c’est cet Etat qui a juridiction exclusive sur
ce territoire. Ces autorités arréteront l'individu recherché par l'Etat qui a
émis le mandat uniquement si Etat requis est ten à de le faire en applica-
tion d’arrangements internationaux conclus avez l'Etat qui a émis le
mandat. Interpol est seulement une organisation qui transmet la demande
d’arrestation d’un Etat à un autre; elle n’a pas de pouvoirs d'exécution
propres.

Il convient de souligner que la délivrance d’un mandat d’arrét par un
Etat et sa diffusion internationale par Interpol n’o1t aucun effet juridique
si la demande d’arrestation n’est pas validée par l’Etat qui la reçoit. Le
Congo semble n’avoir pas saisi que le simple fait d'émettre et de diffuser
au plan international un mandat d’arrét n’a guère d’importance. On peut
même se demander si la Cour elle-même l’a bien compris, en particulier
pour ce qui est de l’effet juridique d’un mandat. Le point crucial a cet
égard nest pas l'émission ou la diffusion internationale d’un mandat
d’arrêt mais la réaction de l'Etat qui reçoit ce mandat.

14. L'immunité diplomatique est Pimmunité dont jouit un individu
ayant le statut de diplomate à l'égard de l'exercice de la juridiction
d’autres Etats que celui dont il est le national. La question de savoir si
M. Yerodia, en sa qualité de ministre des affaires étrangères du Congo,
aurait dû être exempt en 2000 de l'exercice par la Belgique de sa juridic-
tion pénale en application de la loi belge de 1993, telle qu'amendée en
1999, est double. Premièrement, il s’agit de savoir si en principe un mi-
nistre des affaires étrangères, poste que M. Yerodia occupait en 2000,
a droit à la même immunité que les agents diplomatiques. Ni la convention
de Vienne de 1961 sur les relations diplomatiques ri aucune autre conven-
tion ne définit les privilèges des ministres des ajfaires étrangères et la
réponse à cette question n’est peut-être pas claire en droit international
coutumier. L’arrét n’aborde cette question que sous la forme d’une expli-
cation didactique, aux paragraphes 51 a 55. Je n’a; pas d’autres commen-
taires a faire sur ce point.

L’aspect le plus important est le second: l’inmunité diplomatique
peut-elle aussi être invoquée en cas de violations graves du droit huma-
nitaire — pour lesquelles nombreux sont ceux qui défendent l'existence
d’une compétence universelle et qui font l’objet de la loi belge de 1993,
telle qu’amendée en 1999 — et, en outre, un ministre des affaires étran-
gères a-t-il droit à cet égard à une immunité plus étendue que celle des
agents diplomatiques ordinaires? Ces questions sont trop nouvelles pour
qu'on puisse y donner une réponse catégorique.

La Cour, après avoir cité plusieurs incidents récents survenus dans des
pays européens, semble conclure que les ministres des affaires étrangères
jouissent d’une immunité absolue (arrêt, par. 56-61). On peut raisonna-

53
MANDAT D’ARRET (OP. DISS. OLA) 53

blement demander s’il était nécessaire ou souhaitatle que la Cour s'engage
sur cette question, qui demeure hautement hypotaétique puisque la Bel-
gique n'a pas exercé sa compétence pénale à l’égard de M. Yerodia en
application de la loi belge de 1993, telle qu’amendée en 1999, et qu'aucun
Etat tiers n’a encore donné suite à l'affirmation par la Belgique de sa
compétence universelle.

IV. OBSERVATIONS FINALES

15. J’estime que l’injonction de la Cour qui figure au paragraphe 3 du
dispositif de son arrêt, et qui dans la logique de la Cour semble être la
conséquence de la conclusion figurant au paragraphe 2, n’a guère de sens
(arrêt, par. 78). Puisque la Cour conclut que la violation du droit inter-
national s’est produite en 2000 et qu’elle semble penser que rien en 2002
n'empêche la Belgique d’émettre un nouveau mandat d’arrét contre
M. Yerodia, cette fois, en sa qualité d’ancien ministre des affaires étran-
gères et non de ministre des affaires étrangères en exercice, il n’y a guère
d'intérêt pratique a ordonner à la Belgique d’anriuler le mandat d’arrêt
d’avril 2000. Si la Cour estime que la dignité souvzraine du Congo est en
cause et que cette dignité a été violée en 2000, ce qui à l’époque a causé
un préjudice au Congo, le dommage ainsi causé ne peut être réparé en
annulant le mandat d’arrêt; le seul remède serait une excuse de la Bel-
gique. Mais je ne pense pas que la Belgique ait causé un préjudice au
Congo parce qu'aucune mesure n’a jamais été prise contre M. Yerodia en
exécution du mandat. De plus, la Belgique n’était pas tenue de fournir au
Congo des assurances selon lesquelles l’immunité de juridiction pénale du
ministre des affaires étrangères en exercice serait respectée sous l'empire
de la loi belge de 1993, telle qu’amendée en 1999 mais telle n'est pas la
question en lespèce.

16. En conclusion, j'estime que la présente affa:re non seulement ne se
prête pas à être jugée actuellement mais est aussi fondamentalement
inapte à être examinée par la Cour. Il n’y a même pas d’accord entre le
Congo et la Belgique sur les questions en litige dans la présente espèce.
Les questions potentiellement importantes (la validité de la compétence
universelle, la portée générale de l’immunité diplomatique) ont été trans-
formées en une question simple, celle de l’émissic-n et la diffusion inter-
nationale d’un mandat d’arrét en tant qu’elles affectent l’immunité diplo-
matique. [1 est de fait malheureux que la Cour ait choisi de traiter
cette question comme une affaire contentieuse se prêtant à un règlement
judiciaire.

(Signé) Shigeru ODA.

54
